SO ORDERED.

SIGNED this 30 day of December, 2019.




                                             _____________________________________________
                                             Joseph N. Callaway
                                             United States Bankruptcy Judge
___________________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                    GREENVILLE DIVISION

IN RE:

CHARLIE AURSBY, JR.                                                CASE NO. 16‐05269‐5‐JNC
                                                                   CHAPTER 13
         DEBTOR.

                                        CONSENT ORDER

         THIS MATTER comes to be heard upon the Successor Trustee’s Motion for Turnover of

Erroneous Disbursements (“Motion”), filed in this matter on September 19, 2019; and

         IT APPEARING to the Court that trustee disbursements were erroneously made in this

case to attorney Leslie Locke Craft (“Craft”) in the total amount of $4,645.00; and

         IT FURTHER APPEARING to the Court that, while Craft was not at fault for accepting the

disbursements, she has nevertheless agreed to repay the erroneously paid amounts into the

debtor’s chapter 13 estate, as evidenced by her signature below; and

         IT FURTHER APPEARING to the Court that the terms of the Consent Order are

reasonable and appropriate, and that they should be approved; now, therefore

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Craft shall repay the amounts

erroneously paid to her in this matter by making bi‐monthly payments to the trustee, for
payment into the bankruptcy estate, in the amount of $2,032.50 each. These payments shall

be made in January, March, and May of 2020, and shall be made by Craft on or before the last

day of the calendar month in which each payment first comes due.

WE CONSENT:

/s/Joseph A. Bledsoe, III                       /s/Leslie Locke Craft
Joseph A. Bledsoe, III                          Leslie Locke Craft
Chapter 13 Trustee                              Attorney at Law
P.O. Box 1618                                   3202 Sunset Avenue #B
New Bern, NC 28563‐1618                         Rocky Mount, NC 27804
(252) 633‐0074                                  (252) 443‐0885
NC State Bar No. 19817                          NC State Bar No. 13021
jbledsoe@bledsoe13.com                          lesliecraft@embarqmail.com


                                    END OF DOCUMENT
